Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 06/15/2021. Claims 1-6, 9-20, 22-27 and 29-32 have been amended. Claims 7, 8, 21 and 28 have been canceled. Thus, claims 1-6, 9-20, 22-27 and 29-32 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-6, 9-20, 22-27 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 11, 15,  24, 26 and 32 including:
“a pattern generator, including one or more processors, to generate, as part of a self-optimization process performed on the antenna, a plurality of patterns to apply to the antenna aperture during testing to cause the antenna to generate a beam in response to each pattern of the plurality of patterns while pointing at a satellite; a metric provider, including one or more processors, to generate, as part of a self-optimization process performed on the antenna, one or more satellite signal metrics for the received 
“a pattern generator, including one or more processors, to generate a plurality of patterns to apply to the antenna aperture during testing to cause the antenna to generate a beam in response to each pattern of the plurality of patterns while pointing at a satellite; a metric provider, including one or more processors, to generate one or more satellite signal metrics for the received satellite signals; and an antenna parameter selector to select one or more parameters associated with beamforming based on the satellite signal metrics indicating antenna performance reached a predetermined level wherein selection of the one or more parameters is for storage in the memory and used to generate a beam with the antenna aperture when performing data communication, wherein generation of the plurality of patterns and satellite signal metrics are part of a process for verifying tunable bandwidth of the antenna” recites in claim 11,
"verifying tunable bandwidth of the electronically steered antenna without using a chamber by ….commanding a new antenna pattern with respect to a commanded frequency drop associated with the bandwidth to test, generating new patterns for a frequency associated with the commanded frequency drop, and setting the receiver of 
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/02/2021